UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 000-52387 China Agricorp, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 84-1052279 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER IDENTIFICATION NO.) INCORPORATION OR ORGANIZATION Fengshou Road West, Jiefang District, Jiaozuo, Henan Province, PRC 454000 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: 011-86-0391-3582676 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yeso No x The number of shares of Common Stock of the Registrant, par value $.001 per share, outstanding on May 15, 2011 was 9,004,593. CHINA AGRICORP, INC. INDEX TO MARCH 31, 2-Q Page Number Part I - Financial Information 3 Item 1 - Financial Statements 4 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 5 Consolidated Statements of Income and Comprehensive Income for the Three Months ended March 31, 2011 and 2010 (unaudited) 6 Consolidated Statements of Cash Flows for the Three Months ended March 31, 2011 and 2010 (unaudited) 7 Notes to the Consolidated Financial Statements (unaudited) 8 Item 2 - Management's Discussion and Analysis of Results of Operations and Financial Condition 21 Item 4 - Controls and Procedures 29 Part II - Other Information 29 Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6 - Exhibits 30 Signature Page 31 2 PART I - FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS The discussions of the business and activities of China Agricorp, Inc. (“we,” “us,” “our” or “the Company”) set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements and assumptions regarding future activities and results of operations of the Company.You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements involve risks and uncertainties. Forward-looking statements include statements regarding, among other things, (a) our projected sales, profitability, and cash flows, (b) our growth strategies, (c) anticipated trends in our industry, (d) our future financing plans and (e) our anticipated needs for working capital. They are generally identifiable by use of the words "may," "will," "should," "anticipate," "estimate," "plans," “potential," "projects," "continuing," "ongoing," "expects," "management believes," "we believe," "we intend" or the negative of these words or other variations on these words or comparable terminology. These statements may be found under "Management's Discussion and Analysis of Financial Condition and Results of Operations” as well as in this Form 10-Q generally. In particular, these include statements relating to future actions, prospective products or product approvals, future performance or results of current and anticipated products, sales efforts, expenses, the outcome of contingencies such as legal proceedings, and financial results. Any or all of our forward-looking statements in this report may turn out to be inaccurate. They can be affected by inaccurate assumptions we might make or by known or unknown risks or uncertainties. Consequently, no forward-looking statement can be guaranteed. Actual future results may vary materially as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in the Form 10-K’s filed by the Company. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. You should not place undue reliance on these forward-looking statements. We undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. 3 Item 1. Financial Statements. China Agricorp, Inc. Consolidated Balance Sheets (Expressed in US dollars) March 31, December 31, Assets Unaudited Current assets Cash and cash equivalents $ $ Restricted cash Cash in escrow Accounts receivable-net Advances to suppliers Inventory Tax receivable Total current assets Deferred financing fees Deferred consulting fees Other receivables Long-term investment Deposits Property and equipment-net Construction in progress Land use rights-net Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued liabilities $ $ Other payables Customers' deposit Notes payable Short-term loans Convertible notes payable-$2,930,000, net of unamortized discount of $2,883,450 Derivative instrument liabilities Total current liabilities Long-term loans Total long-term liabilities Total liabilites Commitments and contingencies - - Stockholders' equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 9,004,593 and 9,004,593 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements 4 China Agricorp, Inc. Consolidated Statements of Income and Comprehensive Income (Unaudited) (Expressed in US dollars) For The Three Months ended March 31, Sales Vegetable oil processing $ $ Farming - - Total sales Cost of sales Vegetable oil processing Farming - - Total cost of sales Gross profit Operating expenses: Selling, general and administrative Toal operating expenses Operating income Other income (expenses): Derivative instruments-change in fair value - Interest expense ) ) Interest income Subsidy income - Other income - ) Net income before income taxes Income taxes - - Net income $ $ Other comprehensive income (loss): Foreign currency translation adjustments Total comprehensive income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Weighted-Average Shares Outstanding: Basic Diluted See accompanying notes to consolidated financial statements 5 China Agricorp, Inc. Consolidated Statements of Cash Flows (Unaudited) (Expressed in US dollars) For The Three Months Ended March 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Amortization of discount on convertible notes - Amortization of deferred financing fees - Amortization of consulting fees Change in fair value of derivative liabilities ) - Changes in operating assets and liabilities: Accounts receivable ) Advances to suppliers ) Inventory Taxes receivable Accounts payable and accrued liabilities ) Other payables ) Net cash provided by operating activities ) Cash flows from investing activities: Related party receivable - Deposit - ) Proceeds from Other receivables Net cash used in investing activities Cash flows from financing activities: Cash in escrow - Restricted cash Payments on short-term loans, net - ) Proceeds from short-term loans - Proceeds from long-term loans, net - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental information of cash flows Cash paid for interest $ $ Cash paid for income taxes $
